Citation Nr: 0210574	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  01-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant timely perfected an appeal of a June 
1998 decision regarding the rate at which death pension 
benefits were paid.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant in this case is the veteran's widow.  The 
veteran served on active duty in World War II and during the 
Korean conflict.  He died in July 1996.  

This matter arises from notice sent to the appellant between 
December 1999 and February 2000, by the San Juan Puerto Rico, 
Department of Veterans Affairs, regional office (RO) which 
advised her she failed to timely perfect an appeal regarding 
the rate at which past death pension benefits were to be 
paid.  An appeal with respect to this question of timeliness 
was perfected in December 2001, after which the case was 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC.  In March 2002, the Board sought to obtain 
translations of certain documents contained in the claims 
from Spanish to English.  After this was accomplished, the 
case was forwarded to the undersigned for her review.  


REMAND

After reviewing the translated documents received at the 
Board in 2002, it is observed that in the statement from the 
appellant received in February 2000, wherein she expressed 
her disagreement with the decision that found her December 
1999 appeal untimely, she also expressed her desire to 
"reaffirm that I should take the opportunity to be able to 
explain my concerns before a representative of the Board of 
Veterans' Appeals, and perhaps after hearing the details they 
will see that I am right."  The Board interprets this as a 
request for a hearing before one of its members.  In view of 
this request, as well as the absence of evidence showing any 
action was taken on it or that it was withdrawn, it will be 
necessary to return the case to the RO so that arrangements 
for the requested hearing may be made.  



Accordingly, this case is remanded to the RO for the 
following:  

The RO should schedule the appellant for 
a hearing before a member of the Board as 
soon as practicable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


